FRIENDLY, Circuit Judge
(concurring) :
What happened here was that the district office of the New York City Rent Administration had issued orders greatly increasing the rents of appellants. They filed a protest with the main office under § Y51-8.0 of the Rent & Rehabilitation Law. Because such a protest does not work a stay, Rent & Eviction Regulations § 101a, the tenants brought this action under the Civil Rights Act, 42 U.S.C. § 1983, to enjoin the institution of summary proceedings looking to their eviction for failure to pay the increased rents on the ground that the procedure followed by the district office had not accorded them due process. While this appeal from a dismissal of the complaint was sub judice, the main office of the City Rent Agency decided the protest. The decision was largely favorable to the tenants; in any event they have never claimed that the protest procedure, as distinguished from that in the district offices, failed to accord due process. The appeal is thus properly dismissed as moot.